DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 02-07-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 8, 10, 11, 14-16, and 18-20 has/have been amended, claim(s) 1-7, 12, 13, and 17 has/have been cancelled, and claim(s) 8-11, 14-16, and 18-20 remain(s) pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-11, 14-16, and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 8 and 15 recite(s) the language (emphasis added) “a second layer including a phase change material” and “the second layer is a second nitrogen containing layer on a second surface of the phase change material of the first layer that is”, where it is unclear how the second layer can both in include and be on a surface of the phase change material, and if the phase change material is included in the first and/or second layer.

Claim(s) 15 recite(s) the language (emphasis added) “included in a memory cell array”, where it is unclear if the second recitation of “a memory cell array” is different than the first recitation in the preamble.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-11, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 20180019392 A1, in view of Ikendo, US 20200303641 A1.

As to claim 8, Lee discloses a memory device (see Lee Para [0016]), comprising: 

a set of memory cells (see Lee Fig 1 Ref BLK1) included in a memory cell array (see Lee Fig 1), the set of memory cells including first and second memory cells (see Lee Fig 2 Refs MC1 and MC2), the first memory cell between the first bit line and the first word line (see Lee Fig 2 Refs MC1 and MC2), and the second memory cell between the second bit line and the second word line (see Lee Fig 2 Refs MC1 and MC2), each of the first and second memory cells comprising a phase change structure (see Lee Fig 8B Ref SE and Para [0039]), the phase change structure to include:
a first layer including nitrogen (see Lee Fig 8B Ref MEL and Para [0081]);
second layer including a phase change material (see Lee Fig 8B Ref SE); and 
a third layer including nitrogen (see Lee Fig 8B Ref BEL and Para [0072]), wherein 
the first layer is a first nitrogen-containing layer on a first surface of the phase change material of the first layer (see Lee Fig 8B Ref MEL and Para [0081]), and the second layer is a second nitrogen containing layer (see Lee Para [0054]) on a second surface of the phase change material (see Lee Fig 8B) of the first layer that is opposite to the first surface (see Lee Fig 8B).

Lee does not appear to explicitly disclose the first layer has a same composition of nitrogen as the third layer. 



It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Lee, may have layers with particular chemistries adjacent a phase change layer, as disclosed by Ikendo. The inventions are well known variants of memory devices implementing phase change layers, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Ikeno’s attempt to mitigate leakage (see Ikendo Para [0053]).

As to claim 9, Lee and Ikendo disclose the memory device of claim 8, wherein
the memory cell array (see Lee Fig 2) is arranged in three dimensions with memory cells positioned in rows and columns (see Lee Fig 2 Refs CAL1 and CAL2) along a plurality of XY planes stacked in a Z direction (see Lee Fig 2 Refs D1, D2, and D3).

As to claim 10, Lee and Ikendo disclose the memory device of claim 8, wherein
the phase change material of the second phase change layer comprises a chalcogenide material (see Lee Para [0038]).

As to claim 11, Lee and Ikendo disclose the memory device of claim 8, wherein 
the first layer and third layer each include between about 1% and about 50% atomic weight of nitrogen (see Ikendo Paras [0046] and [0049]).

As to claim 14, Lee and Ikendo disclose the memory device of claim 8, wherein 
the phase change material of the second layer includes less than about 2% atomic concentration of nitrogen (see Lee Paras [0051] and [0056]).

Lee and Ikendo does not appear to explicitly disclose atomic weight.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Lee and Ikendo, may recite atomic percentages as generic concentrations. Given the limited number interpretations of a generic concentration recitation, it is obvious that to interpret and fabricate a given composition as an atomic percentage.  Further motivation for the interpretation is Lee’s attempt to improve device characteristics (see Lee Para [0086]).

As to claim 15, Lee and Ikendo disclose an electronic device (see Lee Para [0016]), including:
a chip package (see Lee Fig 1) comprising one or more dies (see Lee Fig 1 Ref BLK1), at least one of the one or more dies including a memory array (see Lee Fig 1 Ref CALn), the memory array to include:
a plurality of conductive bit lines (see Lee Fig 2 Ref BL), including a first bit line (see Lee Fig 2 Ref BL) and a second bit line (see Lee Fig 2 Ref BL); a plurality of conductive word lines (see Lee Fig 2 Ref WL1), including a first word line (see Lee Fig 2 Ref WL1) and a second word line (see Lee Fig 2 Ref WL1); and a set of memory cells (see Lee 
first and second memory cells (see Lee Fig 2 Refs MC1 and MC2), the first memory cell between the first bit line and the first word line (see Lee Fig 2 Refs MC1 and MC2), and the second memory cell between the second bit line and the second word line (see Lee Fig 2 Refs MC1 and MC2), each of the first and second memory cells to include a phase change structure (see Lee Fig 8B Ref SE and Para [0039]), the phase change structure to include 
a first laver including nitrogen (see Lee Fig 8B Ref MEL and Para [0081]), 
a second layer including a phase change material (see Lee Fig 8B Ref SE), and 
a third layer including nitrogen (see Lee Fig 8B Ref BEL and Para [0072]), wherein 
the first layer is a first nitrogen-containing layer on a first surface of the phase change material of the first layer (see Lee Fig 8B Ref MEL and Para [0081]) and the second layer is a second nitrogen-containing layer (see Lee Para [0054]) on a second surface of the phase change material (see Lee Fig 8B) of the first layer that is opposite (see Lee Fig 8B) to the first surface, and wherein 
the first layer has a same composition of nitrogen as the third layer (see Ikendo Paras [0046] and [0049]).

As to claim 16, Lee discloses the electronic device of claim 15, wherein
the phase change material of the second layer comprises a chalcogenide material (see Lee Para [0038]).

As to claim 18, Lee and Ikendo disclose the electronic device of claim 15.
Claim 18 recites substantially the same limitations as claim 14. 
All the limitations of claim 18 have already been disclosed by Lee and Ikendo in claim 14 above.

As to claim 19, Lee and Ikendo disclose the electronic device of claim 15, wherein
the first layer and the third layer include between 1% and 50% atomic weight of nitrogen (see Ikendo Paras [0046] and [0049]).

As to claim 20, Lee and Ikendo disclose the electronic device of claim 15, wherein
the memory cell array is arranged in three dimensions with memory cells positioned in rows and columns along a plurality of XY planes stacked in a Z direction (see Lee Fig 1 Ref CALn).

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 

The scope of the claimed invention has been changed and indicated allowable subjected matter of the Office Action dated 11/05/2021 are no longer applicable. New are has been provided which reads on the amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 02/16/2022